STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                 NO.    2022   KW   0262

VERSUS


DEVIN      HARRIS                                                                JUNE   6,   2022




In   Re:           Devin     Harris,       applying      for   supervisory         writs,      19th
                 Judicial      District       Court,     Parish      of   East    Baton      Rouge,
                 No.   07- 18- 0060.




BEFORE:          McCLENDON,        WELCH,    AND    THERIOT,   JJ.


        WRIT     DENIED.


                                                   PMC
                                                   JEW
                                                   MRT




COURT      OF APPEAL,        FIRST    CIRCUIT




           q •S'   j
        DEPUTY      CLERK     OF   COURT
                 FOR   THE    COURT